Exhibit 10.6

 

Prepared by and when

recorded mail to:

 

James L. Morgan, Esq.

Henderson & Morgan, LLC

164 Hubbard Way, Suite B

Reno, NV  89502

 

Mail tax statements to:

 

A CREDIT LINE DEED OF TRUST, FIXTURE FILING AND
SECURITY AGREEMENT WITH ASSIGNMENT OF RENTS
(MPI)

 

NOTICE:  THIS DEED OF TRUST SECURES CREDIT IN THE INITIAL MAXIMUM PRINCIPAL
AMOUNT OF FIFTY MILLION DOLLARS ($50,000,000.00), TOGETHER WITH: (i) INTEREST ON
THE OUTSTANDING PORTION OF SAID PRINCIPAL AMOUNT; AND (ii) OTHER AMOUNTS
DESCRIBED HEREIN.  THE OBLIGATIONS SECURED HEREBY INCLUDE REVOLVING CREDIT
OBLIGATIONS, WHICH PERMIT BORROWING, REPAYMENT AND REBORROWING, ALL SUBJECT TO
THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT AND THE NOTES THAT ARE REFERRED
TO HEREIN.  INTEREST ON OBLIGATIONS SECURED HEREBY ACCRUES AT RATES THAT MAY
FLUCTUATE FROM TIME TO TIME.

 

THIS CREDIT LINE DEED OF TRUST, FIXTURE FILING AND SECURITY AGREEMENT WITH
ASSIGNMENT OF RENTS (MPI) (the “Deed of Trust”) is made as of the 28th day of
March, 2003 by and among MOUNTAINEER PARK, INC., a West Virginia corporation, as
grantor and debtor (hereinafter referred to as “Grantor”), JOYCE F. OFSA and
G. THOMAS BATTLE, both residents of Kanawha County, West Virginia, as trustees
(hereinafter collectively referred to as “Trustee”), and WELLS FARGO BANK,
National Association, as Agent Bank on behalf of the Lenders, the Swingline
Lender and the L/C Issuer, all of which are defined and described in the

 

EXHIBIT “A”

 

--------------------------------------------------------------------------------


 

Credit Agreement referred to below, as secured party (together with its
successors and assigns, in such capacity, hereinafter referred to as “Secured
Party”).

 

W_I_T_N_E_S_S_E_T_H:

 

THAT FOR AND IN CONSIDERATION OF THE INDEBTEDNESS AND TRUSTS HEREINAFTER SET
FORTH AND OF THE SUM OF TEN DOLLARS ($10.00), CASH IN HAND PAID, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED:

 

A.                                   Grantor grants, bargains, sells, transfers,
conveys and assigns the following described real property and related collateral
to Trustee, in trust, with power of sale, to have and to hold the same unto
Trustee and its successors in interest for and on behalf of Secured Party upon
the trusts, covenants and agreements herein expressed:

 

DESCRIPTION OF COLLATERAL

 

That certain real property situate in the Grant and Clay Districts, Hancock
County, State of West Virginia, that is more particularly described on that
certain exhibit marked Exhibit “A”, affixed hereto and by this reference
incorporated herein and made a part hereof (the “Land”), together with and
including, without limitation:

 

(a)                                  All right, title and interest of Grantor
whether now owned or hereafter acquired, in or to any real property lying within
the right of way of any street, open or proposed, which adjoins any of said Land
and any and all sidewalks, bridges, elevated walkways, tunnels, alleys, strips
and gores of real property adjacent to, connecting or used in connection with
any of said Land (collectively, the “Adjacent Property”);

 

(b)                                 All buildings, structures and all other
improvements and fixtures that are, or that may be hereafter erected or placed
on, or in, the Land and all right, title and interest of Grantor which is now
owned or hereafter acquired, in or to, all buildings, structures and all other
improvements and fixtures that are, or that may be hereafter, erected or placed
on, or in, any of the Adjacent Property (collectively, the “Improvements”);

 

(c)                                  All water rights and conditional water
rights that are now, or may hereafter be, appurtenant to, used in connection
with or intended for use in connection with the Land, the Adjacent Property
and/or the Improvements, including, without limitation:  (i) ditch, well,
pipeline, spring and reservoir rights, whether or not adjudicated or evidenced
by any well

 

2

--------------------------------------------------------------------------------


 

or other permit; (ii) all rights with respect to groundwater underlying the Land
or the Adjacent Property; and (iii) any permit to construct any water well,
water from which is intended to be used in connection with the Land or the
Adjacent Property; (collectively, the “Water Rights”, and together with the
Land, the Adjacent Property and the Improvements, the “Real Estate”);

 

(d)                                 All present and future interest of Grantor
as lessor, sublessor, licensor, concessionor, franchisor, grantor, or similar
party to any lease, sublease, license, concession, franchise and other use or
occupancy agreement now or hereafter relating to any of the Real Estate and all
renewals, extensions, amendments, restatements and other modifications thereof
(collectively, the “Occupancy Agreements”);

 

(e)                                  All present and future rents, issues,
products, earnings, revenues, payments, profits, royalties and other proceeds
and income of the Real Estate, and of any activities conducted thereon or in
connection therewith, subject specifically to the prior rights of the West
Virginia Lottery Commission in accordance with West Virginia Code
Section 29-22A-10(b), regardless of whether such proceeds or income accrue by
virtue of the Occupancy Agreements, or otherwise (collectively, the “Rents”),
subject, however, to the absolute assignment given to Secured Party in Section 9
hereof entitled Assignment of Rents, and to which Section this grant to the
Trustee is subject and subordinate;

 

(f)                                    All right, title and interest of Grantor,
whether now owned or hereafter acquired, in, or to, any and all present and
future awards or payments, including without limitation, interest on them, and
the right to receive them, which may be made with respect to the Real Estate,
the Occupancy Agreements, and/or the Rents as a result of: (i) the exercise of
the right of eminent domain; (ii) the alteration of the grade of any street;
(iii) any loss of or damage to any building or other improvement included in the
Real Estate; (iv) any other injury to or decrease in the value of the Real
Estate, the Occupancy Agreements, and/or the Rents (including, without
limitation, proceeds of any policy of insurance); and (v) any refund due on
account of the payment of real estate taxes, assessments or other charges levied
against or imposed upon the Real Estate, the Occupancy Agreements, and/or the
Rents (collectively, the “Awards”);

 

(g)                                 All development rights, governmental or
quasi-governmental licenses, permits or approvals, zoning rights and other
similar rights or interests which relate to the development, use or operation
of, or that benefit or are appurtenant to, any portion of the Real Estate
(collectively, the “Entitlements”);

 

3

--------------------------------------------------------------------------------


 

(h)                                 All and singular the tenements, easements,
hereditaments and appurtenances now, or hereafter, belonging to or in any wise
appertaining to the Real Estate, the Rents, the Awards, the Entitlements and the
reversion and reversions, remainder and remainders thereof and all the estate,
right, title, interest or other claim which Grantor now has or hereafter may
acquire of, in and to the Real Estate, the Occupancy Agreements, the Rents, the
Awards, the Entitlements and/or any part thereof, with the appurtenances thereto
(collectively, the “Other Interests”); and

 

(i)                                     All right, title and interest of
Grantor, whether now owned, or hereafter acquired, in or to, the Personal
Property which is referred to below.

 

The Real Estate, the Occupancy Agreements, the Rents, the Awards, the
Entitlements and the Other Interests are hereinafter collectively referred to as
the “Real Property”; and

 

B.                                     Grantor grants a security interest to
Secured Party in the following described collateral, which Grantor now has or
may hereafter acquire, pursuant to applicable provisions of the Commercial Code
(which is defined by Section 28 below):

 

DESCRIPTION OF COLLATERAL

 

All right, title and interest of Grantor, which is now owned, or hereafter
acquired, in or to, any of the following described personal property, whether
now existing or hereafter coming into existence (collectively, the “Personal
Property”):

 

(a)                                  All present and future: (i) accounts;
(ii) chattel paper; (iii) commercial tort claims; (iv) deposit accounts;
(v) documents; (vi) equipment, inventory and other goods of any kind or nature;
(vii) instruments; (viii) investment property; (ix) letter of credit rights;
(x) money; (xi) general intangibles; and (xii) proceeds of any of the foregoing;
all as defined by Article 9 of the Uniform Commercial Code as enacted in the
State of Nevada;

 

(b)                                 All present and future chattels, furniture,
furnishings, machinery, tools, apparatus, fixtures, building materials, building
contents and building components, all of every kind and nature, and all other
tangible personal property:  (i) which is used in connection with, situate in or
on, affixed to, or incorporated into any portion of the Real Property;
(ii) which is used in connection with, situate in or on, affixed to, or
incorporated into, any building, structure or other improvement that is now or
that may be hereafter constructed on or under the Real Property; and/or (iii) in
which Grantor otherwise has or acquires an interest; all including, without
limitation:  (aa) all lumber, bricks, cement,

 

4

--------------------------------------------------------------------------------


 

masonry, steel, doors, windows, fasteners, nails, bolts, scaffolding, tools,
construction supplies, construction equipment and all other building materials,
supplies and equipment of any kind or nature; (bb) all air conditioning,
heating, electrical, lighting, fire fighting and fire prevention, plumbing, food
and beverage preparation, laundry, security, sound, signaling, telephone,
television, entertainment stage, window washing, irrigation, storage, shop,
landscaping, and other equipment and fixtures, of whatever kind or nature,
consisting of, without limitation, air conditioners, compressors, fans, duct
work, thermostats, furnaces, boilers, radiators, burners, wiring, conduits,
cables, generators, transformers, switching gear, lighting fixtures, sprinkler
systems and other fire extinguishing equipment, fire alarms and other fire
detection equipment, piping, pumps, valves, sinks, toilets, tubs, motors, carts,
elevators and other lifts, ovens, refrigerators, dishwashers and dishwashing
equipment, fabric washing and drying equipment, lock and key systems,
surveillance and entry detection systems, speakers, intercoms and public address
systems, hardware, shelving, maintenance and repair equipment and all other
similar items; (cc) all furniture, furnishings, wall coverings, floor coverings,
window coverings, artwork and decorative items including, without limitation,
casino, guest room, bathroom, lobby, bar, restaurant, storage, retail, meeting,
convention, leisure, recreation, office, administrative and other furniture,
furnishings, wall coverings, floor coverings, window coverings, artwork and
decorative items; (dd) all hotel equipment and supplies, including without
limitation, televisions, radios, telephones, linen, bedding, amenities, carts,
recreational equipment, leisure equipment and all other equipment and supplies
utilized in the occupation or renting of hotel guest rooms and public areas;
(ee) all bar and restaurant equipment and supplies, including, without
limitation, kitchen and bar appliances, pots, pans, plates, dishes, cups,
glasses, serving utensils, cooking utensils and all other equipment and supplies
used in the operation of bars and/or restaurants; (ff) all Racetrack, Video
Lottery Terminal and Associated Equipment as defined in West Virginia Code §
29-22A-3 and all other equipment and supplies utilized in the operation of a
racetrack or gaming business; (gg) all cabaret, stage and entertainment
equipment and supplies including, without limitation, stage equipment, sets,
spotlights, sound equipment, musical instruments and other equipment and
supplies utilized in the operation of stage and cabaret shows and other
entertainment productions; (hh) all office and administrative equipment and
supplies including, without limitation, office appliances, filing cabinets,
computers, peripheral computer equipment and other data processing and storage
equipment, stationery and other office supply items, and other office and
administrative equipment and supplies; (ii) all equipment and supplies utilized
in the operation of a golf course; (jj) all indoor and outdoor pool and
recreational equipment and supplies; (kk) all tools and other maintenance and
repair equipment; (ll) all landscaping equipment and supplies; and (mm) all
equipment and supplies utilized in connection with any other activity engaged in
by Grantor;

 

(c)                                  All present and future supplies, stock in
trade, product components and raw materials which are used in connection with,
or in the conduct of, the business of Grantor or in which Grantor has or
acquires an interest, including, without limitation:  (i) tangible property held
for sale or lease or to be furnished under a contract of service,

 

5

--------------------------------------------------------------------------------


 

all raw materials, work in process and finished goods, all packing materials and
containers relating to or used in connection with any of the foregoing, and all
bills of lading, warehouse receipts or documents of title relating to any of the
foregoing; (ii) all food stuffs, beverages, prepared food and other similar
items; and (iii) all hotel amenities, cleaning supplies, office supplies,
consumables and similar items;

 

(d)                                 All present and future movable tangible
property, which is not otherwise set forth herein, and which is used in
connection with, or in the conduct of, the business of Grantor or in which
Grantor has or acquires an interest;

 

(e)                                  All present and future accounts receivable,
rentals, deposits, rights to payment, negotiable instruments, writings
evidencing a right to payment and/or a security interest, documents of title,
guaranties, undertakings, surety bonds, insurance policies and notes and drafts
which are owned, or used in connection with, or in the conduct of, the business
of Grantor, or in which Grantor has or acquires an interest, however created or
arising;

 

(f)                                    All present and future contracts, or
agreements and all other present and future entitlements which are owned, or
used in connection with, or in the conduct of, the business of Grantor, or in
which Grantor has or acquires an interest, including, without limitation: 
(aa) all leases and purchase contracts for equipment, furniture and/or fixtures
of any kind and character relating to the Real Property and the businesses
conducted thereon; and (bb) all goodwill, choses in action, trade secrets,
customer lists, trademarks, trade names and service marks, patents, copyrights,
technology, software, processes, and proprietary information which are owned, or
used in connection with, or in the conduct of, the business of Grantor, or in
which Grantor has or acquires an interest (including, without limitation, the
trade names of “Mountaineer Park,” “Speakeasy” and/or any derivation thereof
including any and all state and federal registrations thereof);

 

(g)                                 All present and future depository accounts
which are owned, or used in connection with, or in the conduct of, the business
of Grantor, or in which Grantor has or acquires an interest including, without
limitation, any demand, time, savings, passbook or like account maintained with
any bank, savings and loan association, credit union or like organization, and
all money, cash and cash equivalents of Grantor, whether or not deposited in any
such deposit account;

 

(h)                                 All present and future revenues, receipts,
profits, payments and income of any nature whatsoever, in which Grantor now owns
or hereafter acquires an interest, regardless of whether such items are derived
from or received with respect to hotel rooms, banquet facilities, convention
facilities, retail premises, bars, restaurants, racetrack operations, video
lottery terminals, gaming operations, golf courses or any other facilities on
the Real Property and regardless of whether such items are derived from any
other source;

 

6

--------------------------------------------------------------------------------


 

(i)                                     All present and future information,
books, records, computer hardware, computer peripheral equipment, software and
computer systems which are owned, or used in connection with, or in the conduct
of, the business of Grantor, or in which Grantor has or acquires an interest
including, without limitation: (aa) books of account and ledgers of every kind
and nature, all electronically recorded data relating to Grantor or any of its
businesses, all receptacles and containers for such records, and all files and
correspondence; (bb) all player tracking, racetrack, video lottery, golf course,
and customer monitoring information, software, computers, equipment and systems;
(cc) all other hotel, racetrack, video lottery, golf course, bar, restaurant and
hospitality information, software, computers, equipment and systems; and
(dd) all licenses, contracts, leases and other agreements and entitlements
relating to any such items;

 

(j)                                     All present and future stocks, bonds,
debentures, certificated and uncertificated securities, subscription rights,
options, warrants, puts, calls, certificates, partnership interests, joint
venture interests, investments, security accounts, commodity accounts, and/or
brokerage accounts which are owned, or used in connection with, or in the
conduct of, the business of Grantor, or in which Grantor has or acquires an
interest and all rights, preferences, privileges, dividends, distributions,
redemption payments, or liquidation payments with respect thereto;

 

(k)                                  All right, title and interest of Grantor in
and to all leases, licenses, concessions, or similar agreements whether or not
specific­ally herein described which now or may hereafter pertain to the Real
Property and all amendments to the same, including, but not limited to the
following:  (aa) all payments due and to become due under such agreements,
whether as rent, damages, insurance payments, condemnation awards, or otherwise;
(bb) all claims, rights, powers, privileges and remedies under such agreements;
and (cc) all rights of Grantor under such leases to exercise any election or
option, or to give or receive any notice, consent, waiver or approval, or to
accept any surrender of the premises or any part thereof, together with full
power and authority in the name of Grantor or otherwise, to demand and receive,
enforce, collect, or receipt for any or all of the foregoing, to endorse or
execute any checks or any instruments or orders, to file any claims or to take
any action which Secured Party may deem necessary or advisable in connection
therewith;

 

(l)                                     All plans, specifications, soil reports,
engineering reports, land planning maps, surveys, and any other reports,
exhibits or plans used or to be used in connection with the construction,
planning, operation or maintenance of the Real Property, together with all
amendments and modifications thereof;

 

(m)                               The Water Rights;

 

(n)                                 The Awards;

 

7

--------------------------------------------------------------------------------


 

(o)                                 The Entitlements;

 

(p)                                 All other tangible and intangible property
of Grantor;

 

(q)                                 All present and future accessions,
appurtenances, components, repairs, repair parts, spare parts, replacements,
substitutions, additions, issue and/or improvements to or of or with respect to
any of the foregoing;

 

(r)                                    All rights, remedies, powers and/or
privileges of Grantor with respect to any of the foregoing; and

 

(s)                                  Any and all proceeds, products, rents,
income and profits of any of the foregoing, including, without limitation, all
money, entitlements, rights to payment and any other tangible or intangible
property received upon the sale or disposition of any of the foregoing.

 

SUBJECT, HOWEVER, to the following:

 

(i)                                     The right of Grantor to sell or
otherwise dispose of Personal Property in the ordinary course of business, free
and clear of the lien hereof, provided, and to the extent, that such sale or
other disposition is permitted under the terms of the Credit Agreement (which is
referred to below); and

 

(ii)                                  As to the fixtures and equipment covered
hereby, the leases and/or purchase money security interests pursuant to which
Grantor has acquired an interest in such fixtures and equipment provided, and to
the extent, that such leases and/or purchase money security interests are
permitted under the terms of the Credit Agreement.

 

The Real Property and the Personal Property described hereinabove are
hereinafter collectively referred to as the “Property.”  The parties intend for
this Deed of Trust to create a lien on and security interest in the Property,
and, as provided in Section 9 hereof entitled Assignment of Rents, an absolute
assignment of the Rents, all in favor of Secured Party.  To the extent any of
said Property and/or Rents are not encumbered by a perfected lien or security
interest created above, and are not absolutely assigned by the assignment set
forth in Section 9 below, it is the intention of the parties that such Property
and/or Rents shall constitute “proceeds, product, offspring, rents or profits”
(as defined in and for the purposes of Section 552(b) of the United States
Bankruptcy Code, as such section may be modified or supplemented) of the Real
Property and/or “fees, charges, accounts, or other payments for the use or
occupancy of rooms and other public facilities in . . . lodging properties,” as
applicable (as such terms are defined in and for the purpose of Section 552(b)
of the United States Bankruptcy Code, as such Section may be modified or
supplemented).

 

8

--------------------------------------------------------------------------------


 

FOR THE PURPOSE OF SECURING:

 

A.                                   Payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including payment of amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)),
of: (i) the principal sum which is, at any time, advanced and unpaid under the
Credit Facility (as defined in the Credit Agreement, referred to below), not to
exceed Fifty Million Dollars ($50,000,000.00) at any one time, all on a
revolving line of credit basis; (ii) interest and other charges accrued on said
principal sum, or accrued on interest and other charges then outstanding under
the Credit Facility (all including, without limitation, interest and other
charges that, but for the filing of a petition in bankruptcy with respect to any
of the Borrowers (referred to below) would accrue on such obligations); and
(iii) any other obligations of Borrowers, or any or them, under the RLC Note
referred to below; all according to the terms of a Revolving Credit Note dated
concurrently, or substantially concurrent, herewith which is made by Borrowers
(referred to below) and is payable to the order of Secured Party according to
the tenor and effect of said Revolving Credit Note, and all renewals,
extensions, amendments, restatements, replacements, substitutions and other
modifica­tions thereof (hereinafter collectively referred to as the “RLC Note”),
an unexecuted copy of which is attached hereto as Exhibit ”B” and incorporated
by reference herein.

 

B.                                     Payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including payment of amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
of:  (i) the principal sum which is, at any time, advanced and unpaid under the
Swingline Facility (as defined in the Credit Agreement), not to exceed Ten
Million Dollars ($10,000,000.00) at any one time, all on a revolving line of
credit basis; (ii) interest and other charges accrued on said principal sum, or
accrued on interest and other charges then outstanding under the Swingline
Facility (all including, without limitation, interest and other charges that,
but for the filing of a petition in bankruptcy with respect to Borrowers, or any
of them, would accrue on such obligations); and (iii) any other obligations of
Borrowers, or any of them, under the S/L Note referred to below; all according
to the terms of a Swingline Note dated concurrently, or substantially
concurrent, herewith which is made by the Borrowers and is payable to the order
of the Swingline Lender (referred to below) according to the tenor and effect of
said Swingline Note, and all renewals, extensions, amendments, restatements,
replace­ments, substitutions and other modifications thereof (hereinafter
referred to as the “S/L Note”), an unexecuted copy of which is attached hereto
as Exhibit ”C” and incorporated by reference herein.  The RLC Note and S/L Note
are collectively referred to herein as the “Notes.”

 

9

--------------------------------------------------------------------------------


 

C.                                     Payment and performance of every
obligation, covenant, promise and agreement of Borrowers, to:  (i) reimburse the
L/C Issuer (which is referred to below) for amounts disbursed under any letter
of credit issued pursuant to the L/C Facility (as defined in the Credit
Agreement); and (ii) pay any amounts required under any instrument executed by
any of the Borrowers in connection with the issuance of any letter of credit
under the L/C Facility.

 

D.                                    Payment and performance of every
obliga­tion, covenant, promise and agreement of Grantor herein contained or
incorporated herein by reference (other than obligations which Grantor may have
under Section 2 hereof to make payment or perform under the Environmental
Certificate which is defined by Section 31 below), including, without
limitation, reimbursement of any sums paid or advanced by Secured Party or any
of the Banks (which are defined below) pursuant to the terms hereof.

 

E.                                      Payment of the expenses and costs
incurred or paid by Secured Party or any of the Banks in the preservation and
enforcement of the rights and remedies of Secured Party and the duties and
liabilities of Grantor hereunder, including, but not by way of limitation,
reasonable attorney’s fees, court costs, witness fees, expert witness fees,
collection costs, Trustee’s fees, foreclosures costs, and reasonable costs and
expenses paid by Secured Party or any of the Banks in performing for the account
of Grantor any obligation of said Grantor.

 

F.                                      Payment of any sums which may hereafter
be owing by Borrowers, or any of them, to any of the Banks or any of their
affiliates, under the terms of any interest rate swap agreement, interest rate
cap agreement, basis swap agreement, forward rate agreement, interest collar
agreement or interest floor agreement to which Borrowers, or any of them, may be
a party, or under any other agreement or arrangement to which Borrowers, or any
of them, may be a party, which in each case is designed to protect Borrowers, or
any of them, as the case may be, against fluctua­tions in interest rates or
currency exchange rates with respect to any other indebtedness secured by the
Deed of Trust.

 

G.                                     Payment of additional sums and interest
thereon which may hereafter be loaned to Borrowers, or any of them, pursuant to
the Credit Agreement when evidenced by a promissory note or notes which recite
that this Deed of Trust is security therefor.

 

H.                                    Performance and payment of every
obligation, warranty, representation, covenant, agreement and promise of
Borrowers, or any of them, contained in, or established by, that certain Third
Amended and Restated Credit

 

10

--------------------------------------------------------------------------------


 

Agreement (together with all extensions, renewals, amendments, restatements,
substitutions and other modifications thereof, the “Credit Agreement”) executed
concurrently, or substantially concurrent, herewith by and among Grantor, MTR
GAMING GROUP, INC., a Delaware corporation, SPEAKEASY GAMING OF LAS VEGAS, INC.,
a Nevada corporation, SPEAKEASY GAMING OF RENO, INC., a Nevada corporation,
PRESQUE ISLE DOWNS, INC., a Pennsylvania corporation, and RACING ACQUISITION,
INC., an Ohio corporation (collectively referred to herein, together with any
other person or entity which hereafter becomes a Borrower under the Credit
Agreement, as the “Borrowers”), the Lenders therein named (each, together with
any entity which hereafter becomes a Lender under the Credit Agreement, being
individually referred to herein as a “Lender” and collectively referred to
herein as the “Lenders”), the Swingline Lender therein named (together with its
successors and assigns, referred to herein as the “Swingline Lender”), the L/C
Issuer named therein (together with its successors and assigns, referred to
herein as the “L/C Issuer”), and Wells Fargo Bank, National Association, as
administrative and collateral agent for the Lenders, the Swingline Lender and
the L/C Issuer (referred to herein, in such capacity, together with its
successors and assigns, as the “Agent Bank” and, together with the Lenders, the
Swingline Lender and the L/C Issuer, collectively referred to herein as the
“Banks”), excluding, however, any obligation which any of the Borrowers may have
thereunder to perform any obligations under the Environmental Certificate.

 

I.                                         Performance and payment of every
obligation, warranty, representation, covenant, agreement and promise of
Borrowers, or any of them, contained in, or established by, any of the Loan
Documents, which are defined in the Credit Agreement (other than the
Environmental Certificate).

 

The foregoing are collectively referred to herein as the “Secured Obligations.” 
The Secured Obligations include, without limitation, the obligation to repay
advances under the Credit Facility, together with accrued interest thereon,
which advances may include, without limitation: (i) future advances which are
made subsequent to the date when this Deed of Trust is recorded in the office of
the Clerk of the County Commission of Hancock County, West Virginia; and
(ii) revolving credit advances which are made after the credit amount being
advanced has previously been borrowed or reborrowed and thereafter repaid; all
including, without limitation, advances which are made when the principal
balance of the Secured Obligations is zero ($0.00).  All such advances shall be
secured to the same extent, and with the same priority, as if they were each
made on the date hereof.  Interest accrues, as part of the Secured Obligations,
at interest rates which may vary from time to time.    All persons who may have
or acquire an interest in all or any part of the Property will be considered to
have notice of, and will be bound by, the terms of the Secured Obligations and
each other agreement or instrument made or entered into in connection with each
of the Secured Obligations.  Grantor expressly understands and agrees that this
Deed of Trust secures future advances or extensions of credit with interest
thereon that the Secured Party

 

11

--------------------------------------------------------------------------------


 

shall make to Grantor from time to time.  All advances, whether made at the time
of recording hereof or to be made in the future, are secured by this Deed of
Trust as if made on the date of recording hereof.  However, the aggregate
maximum principal amount of the indebtedness secured hereunder at any one time
outstanding shall not exceed the sum of Fifty Million Dollars ($50,000,000.00). 
THE FUTURE ADVANCES TO BE SECURED BY THIS DEED OF TRUST ARE INTENDED TO BE
OBLIGATORY FOR PURPOSES OF WEST VIRGINIA CODE § 38-1-14 (a)(3).

 

AND THIS INDENTURE FURTHER WITNESSETH:

 

1.                                       Certain Representations and Warranties
of Grantor.  Grantor represents, warrants and covenants that:

 

(a)                                  This Deed of Trust creates a first priority
deed of trust lien and/or, to the extent applicable, a first priority security
interest on the Property, subject only to MPI Permitted Encumbrances (as defined
in the Credit Agreement); and

 

(b)                                 Neither Grantor, nor any Affiliate of
Grantor (as defined in the Credit Agreement), has any interest in any real
property, not encumbered hereby, which is utilized in any material manner in
connection with the use and/or operation of said Real Property or which is
necessary and required for the use and operation of said Real Property.

 

2.                                       Payment of Secured Obligations. 
Grantor shall pay, or cause to be paid, when due: (i) the principal of, and
interest on, the indebtedness evidenced by the Notes; (ii) all charges, fees and
other sums as provided in the Loan Documents (as defined in the Credit
Agreement) including, without limitation, all reasonable costs, fees and
expenses of this trust incurred by Secured Party in con­nection with any default
hereunder or under the Credit Agr­eement; (iii) the principal of, and interest
on, any future advances secured by this Deed of Trust; and (iv) the principal
of, and interest on, any other indebtedness secured by this Deed of Trust.

 

3.                                       Compliance with Laws.  Grantor shall
comply in all material respects with all applicable material existing and future
laws, rules, regulations, orders, ordinances and requirements of all
Governmental Authorities (as defined in the Credit Agreement), and with all
recorded covenants and restrictions affecting the Real Property.

 

4.                                       Maintenance of Property.  Except to the
extent that any of the following would be prohibited under, or would constitute
a violation of, the terms and conditions of the Credit Agreement, Grantor
agrees:  (a) to properly care for and keep said Property in good condition and
repair; (b) not to remove, demolish or substantially alter any material building
on the Real Property, except upon the prior written consent of

 

12

--------------------------------------------------------------------------------


 

Secured Party; (c) to complete promptly and in a good and workmanlike manner any
building or other improvement which may be constructed thereon, and to pay when
due all claims for labor performed and materials furnished therefor (subject to
Grantor’s right to contest the validity or amount of mechanic’s and/or
materialman’s liens in accordance with Section 5.03 of the Credit Agreement);
(d) not to commit or permit any waste or deterioration of the Property (ordinary
wear and tear, casualty and condemnation excepted); (e) not to commit, suffer or
permit any act to be done, or condition to exist, in or upon said Property in
material violation of any law, covenant, condition or restriction now, or
hereafter, affecting said Property (including any which require alteration or
improvement thereof); (f) to keep and maintain all grounds, sidewalks, roads,
parking and landscaped areas situate on the Property in good and neat order and
repair; (g) not to drill or extract or enter into any lease for the drilling for
or extraction of oil, gas or other hydrocarbon substances or any mineral of any
kind or character on or from the Property or any part thereof; (h) not to apply
for, willingly suffer or permit any subdivision, change in zoning, change in
land use regulation, or inclusion within a general improvement district or
similar assessment mechanism, with regard to any portion of the Real Property
without the prior written consent of Secured Party; and (i) except as otherwise
permitted in the Credit Agreement, to do all other acts, in a timely and proper
manner, which, from the character or use of the Property, may be reasonably
necessary to maintain and preserve its value, the specific enumerations herein
not excluding the general.

 

5.                                       Insurance.  During the continuance of
this trust, Grantor shall obtain, or cause to be obtained, and shall maintain or
cause to be maintained, at all times throughout the terms of the Credit
Facility, at its own cost and expense, and shall deposit with Secured Party,
Certificates of Insurance, and/or such other documentation, all in a form and
substance, and at such times, as is required under Section 5.09 of the Credit
Agreement.  All monies received from “All Risk” insurance policies (including
flood and earthquake policies) covering any of the Property shall be paid
directly to Secured Party and: (i) retained by Secured Party; or (ii) released
to Grantor by Secured Party; all in accordance with Section 8.02 of the Credit
Agreement.  Nothing in this Deed of Trust shall be deemed to excuse Grantor from
restoring, repairing and maintaining the Property, as herein provided,
regardless of whether or not insurance proceeds are available for restoration,
whether or not any such proceeds are sufficient in amount, or whether or not the
Property can be restored to the same condition and character as existed prior to
such damage or destruction.

 

6.                                       Taxes and Assessments.  Grantor shall
pay all taxes, assessments and other governmental charges or levies affecting
said Property, or any part thereof, in the manner required by the Credit
Agreement except such taxes, assessments and other governmental levies as are
being contested in good faith in the manner provided by Section 4.07 or
Section 5.10 of the Credit Agreement.

 

13

--------------------------------------------------------------------------------


 

7.                                       Lien Claims.  If any mechanic’s lien or
materialman’s lien shall be recorded, filed or suffered to exist against the
Property or any interest therein by reason of any work, labor, services or
materials supplied, furnished or claimed to have been supplied and furnished in
connection with any work of improvement upon the Property, said lien or claim
shall be paid, released or otherwise discharged of record to the extent required
by, and in accordance with, Section 5.03 of the Credit Agreement.

 

8.                                       Easements.  If an easement or other
incorporeal right (collectively, an “Easement”) constitutes any portion of the
Real Property, Grantor shall not amend, change, terminate or modify such
Easement, or any right thereto or interest therein, without the prior written
consent of Secured Party, which consent may be withheld in Secured Party’s sole
discretion, and any such amendment, change, termination or modification without
such prior written consent shall be deemed void and of no force or effect. 
Grantor agrees to perform all obligations and agreements with respect to said
Easement and shall not take any action or omit to take any action, which would
effect or permit the termination thereof.  Upon receipt of notice, or otherwise
becoming aware, of any default or purported default under any Easement, by any
party thereto, Grantor shall promptly notify Secured Party in writing of such
default or purported default and shall deliver to Secured Party copies of all
notices, demands, complaints or other communications received or given by
Grantor with respect to any such default or purported default.

 

14

--------------------------------------------------------------------------------


 

9.                                       Assignment of Rents.

 

(a)                                  Grantor hereby presently, absolutely and
unconditionally assigns to Secured Party, which assignment shall be effective
without Secured Party having to first take possession of the Property, all of
Grantor’s interests in any and all present and future Occupancy Agreements and
Rents, reserving unto Grantor the right, prior to the occurrence of any Event of
Default (as defined in the Credit Agreement), to collect and retain the Rents as
they may become due and payable.  Upon the occurrence of any Event of Default as
defined in the Credit Agreement, such license reserved to Grantor shall be
immediately revoked without further demand or notice, and any Rents, including
those past due, unpaid or undetermined, may be collected by Secured Party or its
agent.  In addition to any other actions which may be taken by Secured Party to
collect the Rents in accordance herewith, Secured Party may, at any time, by a
receiver to be appointed by a court of competent jurisdiction in accordance with
subsection 19(b) below, enter upon and take possession of said Property, or any
part thereof, and exercise such rights and remedies as are provided by
subsections 19(b) and 19(c) below including, without limitation, suing for or
otherwise collecting the Rents (including those past due or unpaid).  All Rents
collected hereunder, less costs and expenses of operation and collection
(including reasonable attorneys’ fees), shall be applied towards satisfaction of
the Secured Obligations, in such order as is required under the Credit
Agreement.  The collection of such Rents, and the application thereof as
aforesaid, shall not cure or constitute a waiver of any default or notice of
default hereunder or invalidate any act done pursuant to such notice.  Grantor
and Secured Party intend that this assignment shall be a present, absolute and
unconditional assignment, not an assignment for additional security only, and
shall, immediately upon the execution hereof, subject to the license granted
above, give Secured Party, and its agent, the right to collect the Rents and to
apply them as aforesaid.  Nothing contained herein, nor any collection of Rents
by Secured Party, or its agent or a receiver, shall be construed to make Secured
Party:  (i) a “Mortgagee-in-Possession” of the Property so long as Secured Party
has not itself entered into actual possession of the Property; (ii) responsible
for performing any of the obligations of the lessor under any Occupancy
Agreement; (iii) responsible for any waste committed by lessees or any other
parties, any dangerous or defective condition of the Property, or any negligence
in the management, upkeep, repair or control of the Property; or (iv) liable in
any manner for the Property or the use, occupancy, enjoyment or operation of all
or any part of it (provided that this clause (iv) shall not act to relieve
Secured Party from liability resulting from the gross negligence or willful
misconduct of Secured Party).

 

(b)                                 Grantor hereby represents that there are no
assignments or pledges of any leases of, or rentals or income from, said
Property now in effect and covenants that, until Credit Facility Termination (as
defined in the Credit Agreement), it will not make any such assign­ment or
pledge to anyone other than Secured Party.

 

15

--------------------------------------------------------------------------------


 

10.                                 Performance by Trustee or Secured Party. 
Should Grantor fail to make any payment or perform any act which it is obligated
to make or perform hereunder or under the Credit Agreement, then the Trustee, or
Secured Party, at the election of either of them, without giving notice to
Grantor, or any successor in interest of Grantor, and without releasing Grantor
from any obliga­tion hereunder, may make such payment or perform such act and
incur any liability, or expend whatever amounts, in its discretion, it may deem
necessary therefor.  All sums incurred or expended by the Trustee, or Secured
Party, under the terms of this Section, shall become due and payable by Grantor
to the Secured Party, on the next interest or installment payment date under any
of the promissory notes secured hereby and shall bear interest until paid at an
annual percentage rate equal to the Default Rate expressed in the Credit
Agreement.  In no event shall such payment or performance of any such act by
Trustee or Secured Party be construed as a waiver of the default occasioned by
Grantor’s failure to make such payment(s) or perform such act(s).

 

11.                                 Actions Affecting Property.  Grantor
promises and agrees that if, during the existence of this trust, there shall be
commenced or pending any suit or action affecting said Property, or any part
thereof, or the title thereto, or if any adverse claim for or against said
Property, or any part thereof, be made or asserted, it will appear in and defend
any such matter purporting to affect the security of this Deed of Trust and will
pay all costs and damages arising because of such action.

 

12.                                 Eminent Domain.  Any award of damages in
connection with any condemnation or similar actions in regard to said Property,
or any part thereof, shall be paid directly to Secured Party and shall be:
(i) retained by Secured Party; or (ii) released to Grantor by Secured Party; all
in accordance with Section 8.02 of the Credit Agreement.

 

13.                                 Subrogation.  To the extent that any sums
advanced by Secured Party are used to pay any outstanding lien, charge or prior
encumbrance against the Property, such sums shall be deemed to have been
advanced by Secured Party at the  request of Grantor and Secured Party shall be
subrogated to any and all rights and liens held by any owner or holder of such
outstanding liens, charges and prior encumbrances, regardless of whether said
liens, charges or encumbrances are released.

 

14.                                 Due on Sale.  If Grantor shall be
voluntarily, or involuntarily, divested of title or possession of any Property,
by merger or otherwise, or shall lease, sell, convey, further encumber or in any
other manner voluntarily or involuntarily alienate any of its interest in any of
the Property, or shall enter into an agreement to do any of the foregoing, other
than as permitted in the Credit Agreement, any indebtedness

 

16

--------------------------------------------------------------------------------


 

or obligation secured hereby, irrespective of the maturity dates expressed in
any notes evidencing the same, shall at the option of Secured Party, and upon
the giving of any notice which may be required under the Credit Agreement,
immediately become due and payable.

 

15.                                 Partial or Late Payment.  By accepting
payment of any sum secured hereby after its due date, Secured Party does not
waive its right either to require prompt payment, when due, of all other sums so
secured or to declare default, as herein provided, for failure to so pay.

 

16.                                 Certain Acts by Trustee or Secured Party. 
At any time, and from time to time, without liability therefor and without
notice to Grantor, upon written request of Secured Party and, if required by
Trustee, upon presentation of this Deed of Trust and the Notes secured hereby
for endorsement, and without affecting the effect of this Deed of Trust upon the
remainder of said Property, Trustee may:  reconvey to Grantor any part of said
Property; consent in writing to the making of any map or plat thereof; join in
granting any easement thereon, or join in any extension agreement or
subordination agreement in connection herewith.  The Secured Party may without
notice to or consent of Grantor extend the time of the payment of any
indebtedness secured hereby to any successors in interest of Grantor without
discharging Grantor from liability thereon.

 

17.                                 Release.  Upon payment in full of the
Secured Obligations and all other then accrued indebtedness and performance in
full of all obligations hereunder, Secured Party, at Grantor’s expense, shall
release the liens and security interests created by this Deed of Trust.

 

18.                                 Right of Secured Party and Trustee to
Appear.  If, during the existence of the trust, there be commenced or pending
any suit or action affecting the Property, or any part thereof, or the title
thereto, or if any adverse claim for or against the Property, or any part
thereof, be made or asserted, the Trustee or Secured Party (unless such suit,
action or claim is being contested in good faith by Grantor and Grantor shall
have established and maintained adequate reserves in accordance with generally
accepted accounting principles for the full payment and satisfaction of such
suit or action if determined adversely to Grantor), may appear or intervene in
the suit or action and retain counsel therein and defend same, or otherwise take
such action therein as they may be advised, and may settle or compromise same or
the adverse claim; and in that behalf and for any of the purposes may pay and
expend such sums of money as the Trustee or Secured Party may deem to be
necessary and Grantor shall reimburse Trustee, or Secured Party, as the case may
be, for such sums expended,

 

17

--------------------------------------------------------------------------------


 

together with accrued interest thereon, at the Default Rate which is defined in
the Credit Agreement.

 

19.                                 Remedies.  Upon, and at any time subsequent
to, the occurrence of an Event of Default, as defined in the Credit Agreement,
Secured Party and/or Trustee will be entitled to invoke any and all of the
following rights and remedies, all of which will be cumulative, it being
provided that exercise of any one or more of such rights and remedies shall not
constitute an election of remedies:

 

(a)                              With respect to any Event of Default as defined
in any of subsections 7.01(a) through (f) or (j) through (v) of the Credit
Agreement, all sums secured hereby shall, at the option of Secured Party, and
upon the giving of notice required by the Credit Agreement, if any, become
immediately due and payable.  With respect to any Event of Default as defined in
any of subsections 7.01(g), (h) or (i) of the Credit Agreement, all sums secured
hereby shall automatically become due and payable without notice and without any
action on the part of Secured Party.

 

(b)                             Secured Party and/or Trustee may apply to any
court of competent jurisdiction, by ex parte application or otherwise, for, and
obtain appointment of, a receiver for the Property or any part thereof, without
notice to Grantor or anyone claiming under Grantor, as a matter of absolute
right, and without regard to the then value of the Property, the adequacy of any
security for the obligations secured hereby or the solvency of any person or
entity liable therefor, and Grantor hereby irrevocably consents to such
appointment and waives notice of any application therefor.  Any such receiver or
receivers shall have all the usual powers of receivers in like or similar cases
and all the powers of Secured Party in case of entry as provided by
subsection (c) below and as provided in the Credit Agreement and shall continue
as such and exercise all such powers until the termination of such receivership
with the consent of Secured Party or pursuant to an order of a court of
competent jurisdiction.  All expenses incurred by the receiver or his agents,
including obligations to repay funds borrowed by the receiver, shall constitute
a part of the obligations secured hereby.  Any revenues collected by the
receiver shall be applied first to the expenses of the receivership, including
attorneys’ fees incurred by the receiver and by Secured Party, together with
interest thereon at the Default Rate (as defined the Credit Agreement) from the
date incurred until repaid, and the balance shall be applied toward the
obligations secured hereby or in such other manner as the court may direct. 
Secured Party may also request, in connection with any foreclosure proceeding
hereunder, that the West Virginia State Lottery Commission and/or the West
Virginia Racing Commission, to the extent permissible by law, petition the
Circuit Court of the applicable County of West Virginia for the appointment of a
supervisor to conduct the normal racetrack, video lottery and related activities
on the Property following such foreclosure proceeding.

 

18

--------------------------------------------------------------------------------


 

(c)                                  Secured Party, in person, by agent or by
court appointed receiver, under subsection (b) above, may enter, take possession
of, manage and operate all or any part of the Property, subject to applicable
laws, and may also do any and all other things in connection with those actions
that Secured Party may, in its sole discretion, consider necessary and
appropriate to protect the security of this Deed of Trust; all with or without
process of law, and without liability to Grantor or to any other owner or owners
of the Property.  Such other things may include, among other things, any of the
following:  taking and possessing all of Grantor’s or the then owner’s books and
records with respect to the Property; obtaining and evicting tenants in
accordance with any applicable leases; fixing or modifying rents in accordance
with any applicable leases; collecting and receiving any payment of money owing
to Grantor with respect to the Property; completing construction; and
contracting for and making repairs and alterations.  If Secured Party so
requests, Grantor shall assemble all of the Property that has been removed from
the Real Property in violation of any of the Loan Documents (as defined in the
Credit Agreement) and make all of it available to Secured Party at the site of
the Real Property.  Grantor hereby irrevocably constitutes and appoints Secured
Party (or, if applicable, Secured Party’s receiver) as Grantor’s
attorney-in-fact to perform such acts and execute such documents as Secured
Party in its sole discretion may consider to be appropriate in connection with
taking these measures.  All expenses incurred by Secured Party or its agents
under this subsection 19(c) shall constitute a part of the obligations secured
hereby.  Any revenues collected by Secured Party shall be applied first to the
expenses so incurred (including attorneys’ fees) together with interest thereon
at the Default Rate (as defined the Credit Agreement) from the date incurred
until repaid, and the balance shall be applied toward the obligations secured
hereby or in such other manner as the court may direct.  Regardless of any
provision of this Deed of Trust, or the Credit Agreement, Secured Party shall
not be considered to have accepted any personal property (other than cash or
immediately available funds which have been actually, and indefeasibly,
delivered to Secured Party and are not held in the hands of a receiver or other
third party) in satisfaction of any obligation of Grantor to Secured Party,
unless Secured Party has given express written notice of Secured Party’s
election of that remedy in accordance with the Commercial Code.  Any person, or
persons in possession of all or any part of the Property upon exercise of any
remedies under this subsection 19(c) shall be deemed a tenant at will and shall
at once surrender such possession on demand of Secured Party, the Trustee, a
receiver, or the agent of any of them.

 

(d)                                 At any time after the exercise by Secured
Party of the option to declare the sums secured hereby immediately due and
payable (or at any time after the sums secured hereby have automatically become
due and payable), Trustee, upon the written request of Secured Party, shall
foreclose upon and sell the Property, in whole or in part, to satisfy the
Secured Obligations at public auction at the front door of the courthouse of
Hancock County, West Virginia, in the City of New Cumberland, for cash in hand
on the day of sale, or upon such other terms as Secured Party may designate and
direct to Trustee, after first giving notice of such sale by publishing such

 

19

--------------------------------------------------------------------------------


 

notice in a newspaper of general circulation published in the county wherein the
Property is located, or if there be no such newspaper, in a qualified newspaper
of general circulation in said county, once a week for two successive weeks
preceding the day of sale and after giving notice by certified mail, return
receipt requested, to Grantor and to any subordinate lienholder who has
previously notified Secured Party of the existence of a subordinate lien at
least twenty (20) days prior to the sale, and no other notice of such sale shall
be required.  Out of the proceeds of such sale Trustee shall pay, first, the
costs and expenses of executing this trust, together with a commission as
provided by law to Trustee, or to the one so acting; second, to Secured Party
and Trustee all moneys which they or either of them may have paid for taxes,
assessments or other governmental charges or fees, insurance, repairs, court
costs, and all other costs and expenses incurred or paid under the provisions of
this Deed of Trust, together with interest thereon at the rate provided in the
Note from the date of payment; third, to Secured Party the full amount due and
unpaid on the Secured Obligations and all other indebtedness hereby secured,
together with all interest accrued thereon to date of payment; and fourth, the
balance, if any, to Grantor, its successors or assigns, upon delivery of and
surrender to the purchaser or purchasers of possession of the Property less the
expense, if any, of obtaining such possession.  The parties hereto agree that
any sale hereunder may be adjourned, from time to time, without notice other
than oral proclamation of such adjournment at the time and place of sale, or at
the time and place of any adjourned sale.

 

(e)                                  The rights and remedies of Secured Party
upon the occurrence of one or more Events of Default as defined in the Credit
Agreement (whether such rights and remedies are conferred by statute, by rule of
law, by this Deed of Trust, by any Loan Document, as defined in the Credit
Agreement, or otherwise) may be exercised by Secured Party, in the sole
discretion of Secured Party, either alternatively, concur­rently, or
consecutively in any order.  The exercise by Secured Party or Trustee at the
express direction of Secured Party, of any one or more of such rights and
remedies shall not be construed to be an election of remedies nor a waiver of
any other rights and remedies Secured Party might have unless, and limited to
the extent that, Secured Party shall so elect or so waive by an instrument in
writing delivered to Trustee.  Without limiting the generality of the foregoing,
to the extent that this Deed of Trust covers both Real Property and Personal
Property, Secured Party may, in the sole discretion of Secured Party, either
alternatively, concurrently, or consecu­tively in any order:

 

(i) proceed as to both the Real Property and Personal Property in accordance
with Secured Party’s rights and remedies in respect of the Real Property; or

 

(ii) proceed as to the Real Property in accordance with Secured Party’s rights
and remedies in respect of the Real Property and proceed as to

 

20

--------------------------------------------------------------------------------


 

the Personal Property in accordance with Secured Party’s rights and remedies in
respect of the Personal Property.

 

If Secured Party should elect to proceed as to both the Real Property and
Personal Property collateral in accordance with Secured Party’s rights and
remedies in respect to the Real Property:

 

(i) all, or any portion of, the Real Property and all, or any portion of, the
Personal Property may be sold, in the manner and at the time(s) and place(s)
provided in this Deed of Trust, in one lot, or in separate lots consisting of
any combination or combinations of Real Property and Personal Property, as the
Secured Party may elect, in the sole discretion of Secured Party.

 

(ii) Grantor acknowledges and agrees that a disposition of the Personal Property
collateral in accordance with Secured Party’s rights and remedies in respect of
Real Property, as hereinabove provided, is a commercially reasonable disposition
of said collateral.

 

If Secured Party should elect to proceed as to the Personal Property collateral
in accordance with Secured Party’s rights and remedies with respect to personal
property, Secured Party shall have all the rights and remedies conferred on a
secured party by the Uniform Commercial Code-Secured Transactions (NRS 104.9101
et seq.; as amended and recodified from time to time).  Secured Party may, in
the sole discretion of Secured Party, appoint Trustee as the agent of Secured
Party for the purpose of disposition of the Personal Property in accordance with
the Uniform Commercial Code-Secured Transactions.

 

(f)                                    Every right, power and remedy granted to
Trustee or Secured Party in this Deed of Trust shall be cumulative and not
exclusive, and in addition to all rights, powers and remedies granted at law or
in equity or by statute, and each such right, power and remedy may be exercised
from time to time and as often and in such order as may be deemed expedient by
Trustee or Secured Party, and the exercise of any such right, power or remedy
shall not be deemed a waiver of the right to exercise, at the time or
thereafter, any other right, power or remedy.  In the event foreclosure
proceedings are instituted under the terms and provisions of this Deed of Trust,
but are not completed, the Trustee shall be entitled to charge and collect the
necessary costs and expenses incurred by it.

 

20.                                 Substitution of Trustee.  The parties hereto
agree that Secured Party may, at any time and from time to time hereafter,
without notice, appoint and substitute another Trustee or Trustees, corporations
or persons, in place of the Trustee herein named to execute this Trust.  Upon
such appointment, either with or without a conveyance to the substituted Trustee
or Trustees by the Trustee herein named, or by any substituted Trustee in case
the right of appointment is exercised more than once,

 

21

--------------------------------------------------------------------------------


 

the new and substituted Trustee or Trustees in each instance shall be vested
with all the rights, titles, interests, powers, duties and trusts in the
premises which are vested in and conferred upon the Trustee herein named; and
such new and substituted Trustee or Trustees shall be considered the successors
and assigns of the Trustee who is named herein within the meaning of this Deed
of Trust, and substituted in his place and stead.  Each such appointment and
substitution shall be evidenced by an instrument in writing which shall recite
the parties to, and the book and page of record of this Deed of Trust, and be
executed and acknowledged by Secured Party, and, upon recordation in the office
of the Clerk of the County Commission of Hancock County, West Virginia, shall be
conclusive proof of the proper substitution and appointment of such successor
Trustee or Trustees, and notice of such proper substitution and appointment to
all parties in interest.  In the event two or more Trustees are named herein, or
in the event two or more substitute Trustees are appointed under the provisions
of this Section 20, any one or more of such Trustees or substitute Trustees may
act in the execution of this trust with the full power and authority granted
hereunder.  The Trustee herein may act by agent or attorney in the execution of
this Trust and it shall not be necessary for the Trustee to be present in person
at any foreclosure sale conducted hereunder.

 

21.                                 Binding Nature.  This Deed of Trust applies
to, inures to the benefit of, and binds all parties hereto, their heirs,
legatees, devisees, administrators, executors, successors, and assigns.  It is
expressly agreed that the Trust created hereby is irrevocable by Grantor.  If
there is more than one Grantor hereunder, the obligations of said Grantors
hereunder shall be joint and several.

 

22.                                 Acceptance of Trust; Recognition by
Trustee.  Trustee accepts this trust when this Deed of Trust, duly executed and
acknowledged, is made a public record as provided by law, reserving, however,
unto the Trustee, the right to resign from the duties and obligations imposed
herein whenever Trustee, in its sole discretion, deems such resignation to be in
the best interest of the Trustee.  Written notice of such resignation shall be
given to Grantor and Secured Party.

 

23.                                 Waiver of Certain Rights by Grantor. 
Grantor waives, to the fullest extent permitted by law:  (i) all rights to
direct the order in which any of the Property shall be sold in the event of any
sale or sales pursuant hereto; and (ii) the rights to have any of the Property
or any other property now or hereafter constituting security for the
indebtedness secured hereby marshaled upon any foreclosure of this Deed of Trust
or of any other security for any such indebtedness.

 

24.                                 Attorney-in-Fact.  Upon the occurrence of an
Event of Default as defined in Section 7.01 of the Credit Agreement, Grantor
shall be deemed to have appointed and does hereby appoint Secured Party the
attorney-in-fact of Grantor to: 

 

22

--------------------------------------------------------------------------------


 

(i) prepare, sign, file and/or record one or more financing statements, any
documents of title or regis­tration, or any similar papers; and (ii) take any
other action(s) deemed necessary, useful or desirable by Secured Party to
perfect and preserve the lien and/or security interest of this Deed of Trust
against the rights or interests of third persons.

 

25.                                 Environmental Indemnity.

 

(a)                                  Grantor agrees to indemnify, protect,
defend and save harmless Secured Party and each of the Banks, as well as their
respective, trustees, officers, employees, agents, attorneys and shareholders
(individually, an “Indemnified Party” and collectively, the “Indemnified
Parties”) from and against any and all losses, damages, expenses or liabilities,
of any kind or nature from any investigations, suits, claims or demands,
including reasonable counsel fees incurred in investigating or defending such
claim, suffered by any of them and caused by, relating to, arising out of,
resulting from or in any way connected with:  (a) the presence in, on or under
the Property of any Hazardous Materials, referred to below, or any releases or
discharges of any Hazardous Materials on, under or from the Property; (b) any
violation of Hazardous Materials Laws, as also referred to below; or (c) any
activity carried on or undertaken on or off the Property, whether prior to or
during the term of the Credit Facility, and whether by Grantor or any
predecessor in title or any employees, agents, contractors or subcontractors of
Grantor or any predecessor in title, or any third persons at any time occupying
or present on the Property, in connection with the handling, treatment, removal,
storage, decontamination, clean-up, transport or disposal of any Hazardous
Materials at any time located or present on or under the Property.  The
foregoing indemnity shall further apply to any residual contamination on or
under the Property, or affecting any natural resources, and to any contamination
of any property or natural resources, arising in connection with the generation,
use, handling, storage, transport or disposal of any such Hazardous Materials,
and irrespective of whether any of such activities were or will be undertaken in
accordance with applicable laws, regulations, codes and ordinances.  It is
provided, however, that Grantor shall not be obligated to indemnify, protect,
defend or save harmless an Indemnified Party if, and to the extent that, any
such loss, damage, expense or liability was caused by:  (i) the gross negligence
or intentional misconduct of such Indemnified Party; or (ii) the breach of this
Deed of Trust, the Credit Agreement or any other Loan Document by such
Indemnified Party or the breach of any laws, rules or regulations by such
Indemnified Party (other than those breaches arising from Grantor’s default). 
Grantor hereby acknowledges and agrees that, notwithstanding any other provision
of this Deed of Trust or any of the other Loan Documents to the contrary, the
obligations of Grantor under this Section 25 shall be unlimited personal
obligations of Grantor and shall survive any foreclosure under this Deed of
Trust, any transfer in lieu thereof, any reconveyance of this Deed of Trust and
any satisfaction of the obligations which are secured hereby.  Grantor
acknowledges that Secured Party’s appraisal of the Property is such that Secured
Party would not extend the Credit Facility but for the personal liability
undertaken by Grantor for the

 

23

--------------------------------------------------------------------------------


 

obligations under this Section 25.  Grantor and Secured Party agree that any
obligations of Grantor under this Section 25 which may also be obligations of
Grantor under the Environmental Certificate (which is referred to below) shall
be deemed to arise solely under this Section 25 and not under the Environmental
Certificate.  The obligations of Grantor under this Section 25 are separate from
and in addition to the obligations to pay the indebtedness evidenced by the
Notes, the obligations under the Credit Agreement and the other obligations
secured by, or imposed under, this Deed of Trust.  The liability of Grantor
under this Section 25 shall not be limited to or measured by the amount of the
indebtedness secured hereby or the value of the Property.  Grantor shall be
fully and personally liable for all obligations of Grantor under this Section 25
and a separate action may be brought and prosecuted against Grantor under this
Section 25.  Grantor waives the right to assert any statute of limitations as a
bar to the enforcement of this Section 25 or to any action brought to enforce
this Section 25.  This Section 25 shall not affect, impair or waive any rights
or remedies of Secured Party or any obligations of Grantor with respect to
Hazardous Materials created or imposed by Hazardous Materials Laws (including
Secured Party’s rights of reimbursement or contribution under Hazardous
Materials Laws).  The remedies under this Section 25 are cumulative and in
addition to all remedies provided by law.

 

(b)                                 In case any action shall be brought against
any Indemnified Party based upon any of the above and in respect to which
indemnity may be sought against Grantor, Secured Party shall promptly notify
Grantor in writing, and Grantor shall assume the defense thereof, including the
employment of counsel selected by Grantor and reasonably satisfactory to the
Indemnified Party, the payment of all costs and expenses and the right to
negotiate and consent to settlement upon the consent of the Indemnified Party. 
Upon reasonable determination made by an Indemnified Party that such counsel
would have a conflict representing such Indemnified Party and Grantor, the
applicable Indemnified Party shall have the right to employ, at the expense of
Grantor, separate counsel in any such action and to participate in the defense
thereof.  Grantor shall not be liable for any settlement of any such action
effected without its consent, but if settled with Grantor’s consent, or if there
be a final judgment for the claimant in any such action, Grantor agrees to
indemnify, defend and save harmless such Indemnified Parties from and against
any loss or liability by reason of such settlement or judgment.

 

(c)                                  As used herein, the term “Hazardous
Materials Laws” shall mean any and all state, federal and local statutes,
regulations, ordinances, plans, policies or decrees and the like relating to: 
(i) environmental matters, including, without limitation, those relating to
fines, injunctions, penalties, damages, contribution, cost recovery
compensation, losses or injuries resulting from the release or threatened
release of Hazardous Materials; (ii) the generation, use, storage,
transportation, disposal or release of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene; in any manner
applicable to Grantor or to any of the Property; all including, without
limitation, the Federal Water Pollution Control Act (33 U.S.C. Section 1251, et
seq.),

 

24

--------------------------------------------------------------------------------


 

the Resource Conservation and Recovery Act (42 U.S.C. Section 6901, et seq.),
the Superfund Amendments and Reauthorization Act of 1986 (Pub.L. No. 99-499),
the Comprehensive Environmental Response, Compensation, and Liability Act (42
U.S.C. Section 9601 et seq.), the Toxic Substances Control Act (15 U.S.C.
Section 2601, et seq.), the Hazardous Materials Transportation Act (49 U.S.C.§
1801, et seq.), the Clean Air Act (42 U.S.C. § 7401, et seq.), the Occupational
Safety and Health Act (29 U.S.C. § 651, et seq.), the Emergency Planning and
Community Right-to-Know Act (42 U.S.C. § 11001, et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), NRS 618.750
through NRS 618.850, the Surface Mining Control and Reclamation Act of 1977, the
West Virginia Water Pollution Control Act, the West Virginia Hazardous Waste
Management Act, the West Virginia Solid Waste Management Act, the West Virginia
Underground Storage Tank Act, the West Virginia Groundwater Protection Act, the
West Virginia Air Pollution Control Act, the West Virginia Surface Coal Mining
and Reclamation Act, the Uniform Fire Code (1988 Edition), the United States
Environmental Protection Agency’s rules concerning underground storage tanks,
and any and all federal or state rules promulgated from time to time under the
above, and any other environmental laws administered by the Environmental
Protection Agency or similar laws and regulations of the State of West Virginia
or any other governmental organization or agency having jurisdiction over any of
the Property; all as recodified, amended or supplemented, and any analogous
future or present local, state and federal statutes and regulations promulgated
pursuant thereto, each as in effect as of the date of determination.

 

(d)                                 As used herein, the term “Hazardous
Material” or “Hazardous Materials” shall mean (a) any chemical, material or
substance at any time defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “infectious waste”, “toxic substances” or
any other formulations intended to define, list or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproduction toxicity, “TCLP toxicity” or “EP
toxicity” or words of similar import under any applicable Hazardous Materials
Laws or publications promulgated pursuant thereto; (b) any petroleum, including
crude oil and any fraction thereof, petroleum derived substances, any drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources, any
flammable substances or explosives, any radioactive materials; (c) asbestos in
any regulated form, urea formaldehyde foam insulation, electrical equipment
which contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; (d) any pesticides; and (e) any
other chemical, material or substance, exposure to which is prohibited, limited
or regulated by any governmental authority under any Hazardous Material Law or
which could reasonably be expected to pose a hazard to the health and safety of
the owners, occupants, or any persons in the vicinity of, the Real Property.

 

25

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything in this Section 25
to the contrary, the indemnity provided herein shall not extend to any
Environmental Event (as defined below) which occurs subsequent to the Title
Divestment Date (as also defined below).  As used herein “Environmental Event”
shall mean an occurrence of any of the following: (i) a release of Hazardous
Materials onto, under or from the Real Property; or (ii) any activity undertaken
at the Real Property in violation of any Hazardous Materials Law.  As used
herein “Title Divestment Date” shall mean the date when: (i) a consummated
foreclosure has occurred (or a deed in lieu of such foreclosure has been
recorded) under this Deed of Trust which indefeasibly divests Grantor of any
interest which it may have in the Real Property; and (ii) Grantor has
indefeasibly delivered possession and control of the Real Property to the person
or entity in which the Real Property title has vested.  For the purposes of this
Section 25, all Environmental Events shall be rebuttably presumed to have
occurred prior to the Title Divestment Date, which presumption may only be
rebutted by clear and convincing evidence.

 

26.                                 Governing Law.  This Deed of Trust shall, in
all respects, be governed by and construed in accordance with the internal laws
of the State of Nevada without regard to principles of conflicts of law;
provided, however, that with respect to the perfection and enforcement of the
liens and interests granted herein and the foreclosure and receivership remedies
herein, this Deed of Trust shall be governed by the laws of the State of West
Virginia.  To the extent that this Deed of Trust is governed and construed in
accordance with the laws of the State of Nevada, all references herein to the
“Commercial Code” shall be to the Uniform Commercial Code as enacted in the
State of Nevada.  To the extent that this Deed of Trust is governed in
accordance with the laws of the State of West Virginia, all references herein to
the “Commercial Code” shall be to the Uniform Commercial Code as enacted in the
State of West Virginia.

 

27.                                 Notice.  A copy of any notice of Trustee’s
sale under this Deed of Trust shall be served on Grantor by certified mail,
return receipt requested, directed to Grantor at the address stated below or
such other address given to Secured Party in writing by Grantor, subsequent to
the execution and delivery of this Deed of Trust.  Any other notice shall be
effective upon the deposit of such notice, in writing, in the regular United
States mail, postage prepaid, addressed to the party or parties who receive such
notice at the following addresses or at such other addresses any such party may
give to the other parties in writing:

 

To Grantor:

 

 

Mountaineer Park, Inc.

 

State Route 2 South, P.O. Box 356

 

Chester, WV  26034

 

Attn:  Edson R. Arneault

 

26

--------------------------------------------------------------------------------


 

With a copy to:

 

 

Robert L. Ruben, Esq.

 

Ruben & Aronson, LLP

 

3299 “K” Street, N.W., Suite 403

 

Washington, DC  20007

 

 

To Secured Party:

 

 

Wells Fargo Bank, National Association

 

3800 Howard Hughes Parkway

 

Las Vegas, NV  89109

 

Attn:  Virginia S. Christenson, V.P.

 

 

To Trustee:

 

 

Joyce F. Ofsa and G. Thomas Battle

 

Spilman, Thomas & Battle, PLLC

 

P.O. Box 273

 

Charleston, WV  25321

 

28.                                 Uniform Commercial Code.

 

(a)                                  Fixture Filing.  Inasmuch as Grantor and
Secured Party intend that this Deed of Trust shall, among other things,
constitute a fixture filing financing statement, the undersigned sets forth the
following:

 

(i)                                     The debtor is the Grantor, Mountaineer
Park, Inc., a West Virginia corporation, and its address is set forth in
Paragraph 27 above.  The Grantor’s Federal Tax Identification Number is 
550672058.

 

(ii)                                  The secured party is the Secured Party,
Wells Fargo Bank, National Association, Agent Bank and its address is set forth
in Paragraph 27 above.

 

(iii)                               The real estate concerned is described in
Exhibit A and the record owner thereof is the Grantor.

 

(iv)                              THE SECURED PARTY DESIRES THIS FINANCING
STATEMENT TO BE INDEXED AGAINST THE RECORD OWNER OF THE PROPERTY.

 

(v)                                 Notices of other liens which may be given in
accordance with West Virginia Code Section 38-1-14 may be sent to Secured Party
at the address stated above and shall be effective upon receipt.

 

27

--------------------------------------------------------------------------------


 

(b)                                 Remedies in Respect of Personal Property. 
Upon the occurrence and during the continuance of an Event of Default, as
defined in the Credit Agreement:

 

(i)                                     Secured Party may exercise in respect of
the Personal Property, in addition to other rights and remedies provided for
herein or otherwise available to it, all the rights and remedies of a secured
party after default under Article 9 of the Commercial Code (whether or not
Article 9 of the Commercial Code applies to the affected Personal Property). 
Secured Party may also: (aa) require Grantor to, and Grantor hereby agrees that
it will, at its expense and at the request of Secured Party upon reasonable
notice, assemble all or part of its Personal Property as directed by Secured
Party and make it available to Secured Party at a place to be designated by
Secured Party which is reasonably convenient to both parties; and (bb) without
notice except as specified below, sell the Personal Property or any part thereof
in one or more parcels at public or private sale, at any of Secured Party’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as Secured Party may deem to be commercially reasonable.  Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) days’ prior notice to Grantor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification.  Secured Party shall not be obligated to make any sale of Personal
Property regardless of notice of sale having been given.  Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned;

 

(ii)                                  Upon any sale of the Personal Property
(whether public or private) by Secured Party, Secured Party shall have the right
to deliver, assign and transfer to the purchaser thereof the Personal Property
so sold.  Each purchaser (including Secured Party and the other Banks) at any
such sale shall hold the Personal Property so sold free from any claim or right
of whatever kind, including any equity or right of redemption of Grantor, and
Grantor, to the extent permitted by law, hereby specifically waives all rights
of redemption under the Commercial Code, and any right to a judicial or other
stay or approval which it has or may have under any law now existing or
hereafter adopted;

 

(iii)                               Secured Party shall have the right and power
to institute and maintain such suits and proceedings as it may deem appropriate
to protect and enforce the rights vested in it by this Deed of Trust and may
proceed by suit or suits at law or in equity to enforce such

 

28

--------------------------------------------------------------------------------


 

rights and to foreclose upon and sell the Personal Property or any part thereof
pursuant to the judgment or decree of a court of competent jurisdiction;

 

(iv)                              To the extent permitted by law and without
regard to the solvency or insolvency at the time of any Person then liable for
the payment of any of the Secured Obligations or the then value of the Personal
Property, and without requiring any bond from any party to such proceedings, be
entitled to request the appointment of a special receiver or receivers (who may
be Secured Party or any other Bank) for the Personal Property or any part
thereof and for the rents, issues, tolls, profits, royalties, revenues and other
income therefrom, which receiver shall have such powers as the court making such
appointment shall confer, and to request the entry of an order directing that
the rents, issues, tolls, profits, royalties, revenues and other income of the
property constituting the whole or any part of the Personal Property be
segregated, sequestered and impounded for the benefit of Secured Party and the
other Banks; and

 

(v)                                 No remedy conferred upon or reserved to
Secured Party in this Deed of Trust is intended to be exclusive of any other
remedy or remedies, but every such remedy shall be cumulative and shall be in
addition to every other remedy conferred herein or now or hereafter existing at
law, in equity or by statute.

 

(c)                                  Further Assurances.  Grantor agrees that,
in addition to all other obligations of further assurance which Grantor may have
hereunder, it shall file such financing statements, execute such amendments to
this Deed of Trust, obtain such agreements and documents from third parties, and
take such other actions as may be necessary or desirable under Revised
Article 9, or that Secured Party may reasonably request in accordance with
Revised Article 9, in order to: (i) provide for perfection, preservation and
protection of the security interests granted or intended to be granted
hereunder; and (ii) enable Secured Party to exercise and enforce its rights and
remedies hereunder with respect to any Property.

 

29.                                 Principal Place of Business.  Grantor’s
principal place of business is in Hancock County in the State of West
Virginia.   Grantor does not do business under any trade name except as
previously disclosed in writing to Secured Party.  Grantor will immediately
notify Secured Party in writing of any change in its place of business or the
adoption or change of any trade name or fictitious business name by it, and will
upon request of Secured Party, execute any additional financing statements or
other certificates necessary to reflect any such adoption or change in trade
name or fictitious business name.

 

29

--------------------------------------------------------------------------------


 

30.                                 Credit Agreement.  This Deed of Trust has
been executed pursuant to and is subject to the terms of the Credit Agreement
executed concurrently, or substantially concurrent, herewith, and is one of the
Loan Documents referred to therein.  Grantor agrees to observe and perform all
provisions contained in the Credit Agreement and in the other Loan Documents. 
Except as otherwise provided herein, any consent, notice or other communication
which is required or permitted hereunder shall be in writing and shall be
delivered in the matter which is set forth by Section 10.03 of the Credit
Agreement.

 

31.                                 Environmental Certificate. Concurrently, or
substantially concurrent, herewith, Grantor executed an instrument entitled
“Certificate and Indemnification Regarding Hazardous Materials” (which, together
with all amendments, modifications, extensions, renewals or restatements
thereof, is referred to herein as the “Environmental Certificate”).  The
obligations of Grantor under the Environmental Certificate are not secured by
this Deed of Trust.

 

32.                                 Notices.  All notices, reports, demands,
requests and other communications authorized or required under this Deed of
Trust to be given to Grantor or Secured Party, shall be given in the manner and
to the addresses specified in the Credit Agreement for the giving of notices.

 

IN WITNESS WHEREOF, Grantor has executed this instrument as of the day and year
first above written.

 

 

GRANTOR:

 

 

 

MOUNTAINEER PARK, INC., a West Virginia corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

30

--------------------------------------------------------------------------------